Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. The RCE is accepted.

Claims 1 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yan article.
Yan teaches, especially on pgs. 2401-2402, removing mercury from a gas stream using active carbons. While a bed is exemplified, powders are taught, as is injection into the stream. Thus the claimed scheme is suggested, noting that the claimed size is consistent with ‘powder’ taught and thus obvious. Yan table 1 first column gives iodine number of 900-1050 and density of 0.54-0.58. Using these numbers, the resulting range is 486-609 (900x0.54-1050x0.58); the overlap making the claims obvious.

Applicant's arguments filed 6/10/22 have been fully considered but they are not persuasive.
Previous remarks are incorporated. The implied unexpected results have not been demonstrated versus the closest (ie, applied) prior art and the claims are not limited to the alleged unexpected results, although it is unclear what exactly is being argued. The data sheet for HGR showing it is impregnated with S is noted; this embodiment is not considered pertinent to the claims. Yan need not identify the best embodiments and the injection has been addressed. It is noted that the drawings don’t actually have the 400, 600, etc. points marked on the axis, making elucidating the values difficult. It appears that the lines connecting the 3 actual data points are not straight for some reason.




/STUART L HENDRICKSON/Primary Examiner, Art Unit 1736